Montgomery App. Nos. 20649, 20654 and 20655, 2006-Ohio-313. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Decision and Entry filed February 28, 2006:
‘Whether a conviction for an attempted drug offense that would have been, if successfully completed, a first-degree felony, but which becomes a second degree felony by virtue of the fact that it is merely an attempt to commit an offense, is subject to the mandatory prison term provisions in R.C. 2925.11.”
Resnicic, Pfeifer and O’Donnell, JJ., dissent.
The conflict case is State v. Pringle (June 30,1999), Lucas App. No. L-98-1275.